EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Rejoinder of Withdrawn Claims
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-25 and 39-42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Amended Claims
Authorization for this examiner’s amendment was given in an interview with Jennifer L. Soerensen on 07/08/2022.
The application has been amended as follows: 
Claims:
1. (Currently amended) Platelet-like aluminum pigments having a narrow thickness distribution and at least partially coated with lubricant, wherein the pigments have 
a) a mean thickness h50 of from 15 nm to 75 nm as determined by a scanning electron microscope thickness count, 
b) a relative breadth of thickness distribution Δh of from 30 % to 65 %, as determined by a scanning electron microscope thickness count and as calculated on the basis of the corresponding cumulative breakthrough curve of the relative frequencies of occurrence, according to the formula Δh = 100x(h90-h10) / h50, and 
c) an X-ray diffractogram, measured on pigments in substantially plane- parallel orientation, having one or two main peaks which do not correspond to the [111] reflexes.

2. (Previously Presented) The platelet-type aluminum pigments according to claim 1, wherein said aluminum pigments are produced by grinding processes.

3. (Previously Presented) The platelet-type aluminum pigments according to claim 1 wherein said aluminum pigments exhibit a relative breadth of said thickness distributions Δh of from 35 % to 65 %.

4. (Previously Presented) The platelet-type aluminum pigments as defined in claim 1, wherein the aluminum pigments have a form factor d50/h50 of from 200 to 1500.

5. (Previously Presented) The platelet-type aluminum pigments as defined in claim 1, wherein the X-ray diffractogram has one or two peaks of maximum intensity assignable to at least one of the [200] and [220] reflexes.

6. (Previously Presented) The platelet-type aluminum pigments as defined in claim 1, wherein the aluminum pigments are coated at least partially with fatty acids as lubricants.

7. (Previously Presented) The platelet-type aluminum pigments as defined in claim 1, wherein the aluminum pigments are coated at least partially with stearic acid as lubricant.

8. (Previously Presented) The platelet-type aluminum pigments as defined in claim 1, wherein said aluminum pigments are coated at least partially with oleic acid as lubricant.

9. (Previously Presented) The platelet-type aluminum pigments as defined in claim 1, wherein said aluminum pigments are coated at least partially with a mixture of stearic acid and oleic acid as lubricants.

10. (Previously Presented) The platelet-type aluminum pigments as defined in claim 1, wherein said aluminum pigments are at least partially coated with phosphonic acids, phosphates, or a mixture thereof as lubricants.

11. (Previously Presented) The platelet-type aluminum pigments as defined in claim 1, wherein the aluminum pigments are coated with a passivating inhibitory layer or anticorrosive layer.

12. (Currently Amended) The platelet-type aluminum pigments as defined in claim 11, wherein said passivating inhibitory layer comprises at least one selected from the group consisting of anticorrosive organic phosphonic acids and phosphoric acid esters, organically functionalized silanes, aliphatic and cyclic amines, aliphatic and aromatic nitro compounds, heterocyclic compounds containing at least one heterocyclic atom selected from the group consisting of oxygen, sulfur and nitrogen, and sulfur and nitrogen compounds of higher ketones, aldehydes, and alcohols, thiols, and mixtures thereof.

13. (Previously Presented) The platelet-type aluminum pigments as defined in claim 11, wherein said passivating anti-corrosive layer comprises at least one selected from the group consisting of silicon dioxide, zirconium oxide, aluminum oxide, chromium oxide, polymerized synthetic resins, vanadium oxides, molybdenum oxides and peroxides, phosphates, phosphates, borates, and mixtures and combinations thereof.

14. (Previously Presented) The platelet-type aluminum pigments as defined in claim 13, wherein said passivating anti-corrosive layer comprises silicon dioxide.

15. (Previously Presented) The platelet-type aluminum pigments as defined in claim 1, wherein the aluminum pigments are oxidized by water in a chemical wet process and the aluminum pigments have a colored appearance.

16. (Previously Presented) The platelet-type aluminum pigments as defined in claim 1, wherein the aluminum pigments exist as powders.

17. (Previously Presented) A method for the production of aluminum effect pigments as defined in claim 1, wherein the method comprises the following steps:
a) providing aluminum shot exhibiting a particle size distribution having a dshot,10 < 3.0 µm, a dshot,50 < 5.0 µm, and a dshot,90 < 8.0 µm,
b) grinding the aluminum shot defined under a) using a grinder in the presence of solvent and lubricants and grinding media having an individual weight of from 1.2 mg to 13 mg.

18. (Previously Presented) The method as defined in claim 17, wherein said grinding media have an individual weight of from 5.0 mg to 12 mg.

19. (Previously Presented) The method as defined in claim 17 wherein said aluminum shot as produced according to step a) has a particle size distribution having a dshot,10 < 0.6 µm, a dshot,50 < 2.0 µm, and a dshot,90 < 4.0 µm.

20. (Previously Presented) The method as defined in claim 17, wherein the grinding time is from 15 to 100 hours.

21. (Previously Presented) The method as defined in claim 17, wherein said aluminum pigments are subjected in a further step (c) to size classification.

22. (Previously Presented) The method as defined in claim 17, wherein the aluminum pigments provided in said step b) are converted to a compact form.

23. (Previously Presented) The method as defined in claim 17, wherein the aluminum pigments provided in said step b) are converted to an aluminum powder.

24. (Previously Presented) The method as defined in claim 17, wherein the solvents used are organic solvents.

25. (Previously Presented) The method as defined in claim 17, wherein the solvent used is water and the lubricants used are at least one selected from the group consisting of organic phosphonic acids and esters thereof and phosphoric acids and esters thereof.

26. - 29. (Canceled)

30. (Previously Presented) A cosmetic formulation, wherein said cosmetic formulation contains aluminum pigments as defined in claim 1.

31. (Previously Presented) A printing ink, wherein said printing ink contains aluminum pigments as defined in claim 1.

32. (Previously Presented) The cosmetic formulation of claim 30, wherein the formulation is a nail varnish.

33. (Previously Presented) A water-based lacquer, wherein said lacquer contains coated aluminum pigments as defined in claim 11.

34. (Previously Presented) A coating composition adapted for exterior application, wherein said coating contains coated aluminum pigments as defined in claim 11.

35. (Previously Presented) A method for producing a composition selected from the group consisting of coating, lacquers, printing inks, powder-based ceramics and cosmetic formulations, said method comprising incorporating aluminum pigments as defined in claim 1 in said composition.

36. (Previously Presented) The platelet-type aluminum pigments defined in claim 14, wherein a surface of the silicon dioxide layer is coated with silanes.

37. (Previously Presented) The platelet-type aluminum pigments as defined in claim 16, wherein the powder is a non-dusting powder.

38. (Previously Presented) The platelet-type aluminum pigments as defined in claim 16, wherein the powder is in a paste or in a compacted form selected from the group consisting of granules, pellets, tablets, small cylinders and briquets.

39. (Previously Presented) The method as defined in claim 22, which further comprises selecting the compact form from the group consisting of paste, granules, tablets, small cylinders, briquets and pellets.

40. (Previously Presented) The method as defined in claim 23 wherein the aluminum powder is a non-dusting aluminum powder.

41. (Previously Presented) The method as defined in claim 24, which further comprises selecting the organic solvent from the group consisting of white spirit, solvent naphtha, isopropanol, alcohols, ketones and mixtures thereof.

42. (Previously Presented) A method for producing a reverse-side application in at least one selected from the group consisting of gravure printing, flexographic printing and screen printing, the method comprising printing on a transparent film with a printing ink comprising aluminum pigments according to claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants agreed to limit the subject matter of claim 1 to maximum relative breadth of thickness distribution Δh to 65 %.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868. The examiner can normally be reached M-F, 8-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619